Case 3:21-cv-00965-YY            Document 20-1           Filed 09/07/21        Page 1 of 8




                 INDEPENDENT CO                ACTOR AGREEMENT


              R&R Restaurants, Inc.                                   (“Company”)
PARTIES:
              dba Sassy’s Bar & Grill
              an Oregon corporation
              927 SE Morrison St
              Portland, OR 97214


Name                                                             (“Independent Contractor”)
Alias          tbnw         DuAis
Address




RECITALS:

                                                                              s for on-site
      The Company is engaged in the business of selling food and beverage
                                          Independent Contract ors to enable their
consumption, and of selling stage time to
                                                                            to contract and
performance in providing entertainment to patrons. The Company desires
                                                                     as a dancer/s tage
retain the unique experience and abilities of Independent Contractor
                                                                      respect   to R&R
performer. Independent Contractor is an independent contractor with
                                                                           e of the
Restaurants, Inc. dba Sassy’s Bar & Grill (“R&R”), and is not an employe
Company.


AGREEMENT:


        The parties agree as follows:

Section 1.     THE COMPANY


    The term “the Company” shall include R&R, all of its affiliated corporations,
    organizations or entities, its predecessors, successors, parent or subsidiary
                                                                                    board
    corporations or organizations, current or former directors, commissioners,
                                               attorney s, agents, represen tatives or assigns.
    members, officers, employees, insurers,


Section 2.     RELATIONSHIP BETWEEN THE PARTIES

       2.1     The parties intend that a relationship between Independent Contractor and
                                                                                not to be
the Company will be created by this Agreement. Independent Contractor is
                                                  y for any purpose. It is understo  od that
considered a partner or employee of the Compan
the Company does not agree to use Independent Contrac     tor exclusively. It is further
                                                                                      t)
understood that Independent Contractor is free to contract for similar (or differen
services to be performed for others while under contract with the Company.

        2J    Company shall have no right to control the manner and means of
 performance by Independent Contractor. Independent Contractor shall schedule
                                                                             dent
 performances through an agent or other third party. When performing, Indepen


                                                1




                                                                                           Exhibit A
                                                                                         Page 1 of 8
 Case 3:21-cv-00965-YY               Document 20-1         Filed 09/07/21       Page 2 of 8




                                                  r performance, subject to applicable
Contractor has control over the conduct of his/he
laws and regulations.

Section 3.         INDEPENDENT CONTRACTOR

                                                            Independent Contractor
       3.1         Term. The Company agrees to establish an
                                             continuing until termination in
relationship commencing on April 1" 2007 and
accordance with Section 7.

                                                                    nship with the Company
        3 .2       Duties. Independent Contractor accepts a relatio
                                              Agreement.
on the terms and conditions set forth in this

                                                        may:
        As part of his/her work, Independent Contractor

                                                                is designated for the purpose
               •   Use any stage within Company’s facility that
                                                             and at times scheduled by
                   of performance, with payment of stage fee
                                                      t Contr actor’s agent, or by a third
                   Independent Contractor, Independen
                   party designated by Independent Contractor;
                                                              State of Oregon; and
               •   Perform in accordance with the laws of the
                                                                  entation necessary for
               •   Provide any necessary licensure or other docum
                                                        actor under this Agreement.
                   performance as an Independent Contr


 Section 4.        COMPENSATION

                                                            will receive no compensation
        Independent Contractor understands that he/she
                                                     a direct result of his/her performance.
 from Company, but may retain any tips gained as
                                                         t benefits are not provided under the
 Independent Contractor understands that employmen
                                                        care insurance, worker’s
 terms of this Agreement and that all costs for health
                                                 will be  responsibility of Independent
 compensation insurance, and pension benefits
                                                  ity for  paying payroll taxes of any kind,
 Contractor. Company shall have no responsibil
                                                     earned by Independent Contractor.
 nor ofwithholding any taxes for any payment or tips

 Section 5.         EXPENSES

                                                             ursement from the Company
        Independent Contractor shall not be entitled to reimb
                                                  t Contractor in the performance of
 for expenses necessarily incurred by Independen
                                            Agree  ment. Independent Contractor is
 Independent Contractor’s duties under this                                          e.
                                                          ment used in his/her performanc
  responsible for providing all necessary tools and equip
                                                           fees as consideration for
  Independent Contractor shall pay pre-detennined stage
                                               e stages.
  Company permitting the use of its performanc

  Section 6.        EMPLOYMENT OF ASSISTANTS

                                                           actor’s own expense, employ
         Independent Contractor may, at Independent Contr
                                                        sary to perform the services
  such assistants as Independent Contractor deems neces
                                                   The  Company will not control, direct
  permitted by the Company under this Agreement


                                                  2




                                                                                               Exhibit A
                                                                                             Page 2 of 8
Case 3:21-cv-00965-YY             Document 20-1         Filed 09/07/21       Page 3 of 8




                                                    employees in the performance of their
or supervise Independent Contractor’s assistants or
                                                         to provide worker’s
services and accordingly, Independent Contractor agrees
                                                        Independent Contractor’s
compensation insurance for Independent Contractor and
                                                 and indemnify the Company for any
employees and agents and agrees to hold harmless
                                                      Independent Contractor or Independent
and all claims out of injury, disability, or death of
Contractor’s employees or agents.


Section 7.      LIABILITY INSURANCE

                                                           y insurance policies to cover
        Independent Contractor agrees to maintain liabilit
                                                   Contractor or Independent
any negligent act or acts committed by Independent
                                                          of any duties of this
Contractor’s employees or agents during the performance
                                                       hold the Company free and
Agreement. Further, Independent Contractor agrees to
                                                     negligent acts or omissions.
harmless of any and all claims arising from any such

 Section 8.     FACILITIES

                                                               and cooperation at the
      Independent Contractor shall be provided such facilities
                                                    ctor reques ts and that are necessary
 Company’s place ofbusiness that Independent Contra
                                                 duties under this Agreement.
 for the performance of Independent Contractor’s


 Section 9.     TERMINATION OF AGREEMENT

                                                                  ate the Independent
        Either the Company or Independent Contractor may termin
                                                           have the right to terminate the
 Contractor Agreement for any reason. The Company shall
                                           at any time, without notice and without
 Independent Contractor Agreement at will,
 payment of compensation in lieu of notice.

 Section 10.    REPRESENTATIONS AND WARRANTIES

                                                                  Company that Independent
       Independent Contractor represents and warrants to the
                                                    enter into this Agreement.
 Contractor is folly licensed as required by law to

 Section 11.     GOVERNING LAW; ATTORNEY FEES

                                                                   this Agreement shall be
         The jurisdiction for the resolution of any disputes under
                                                   County. This Agreement shall be
  the State of Oregon. Venue shall be in Multnomah
                                                            the State of Oregon. In the event
  governed and construed in accordance with the laws of
                                                          n the undersigned parties or their
  this Agreement results in any sort of litigation betwee
                                                            the Court shall be awarded its
  representative (s), the prevailing party as determined by
  reasonable costs and attorney fees at trial and appeal.

                                                    TION
  Section 12.    WAIVER; ENTIRE AGREEMENT; MODIFICA

                                                                      ed here shall be
        No waiver of any breach of any covenant or provision contain
                                                               f, or of any other covenant
  deemed a waiver of any preceding or succeeding breach thereo
                                                           the entire understanding of the
  or provision herein contained. This Agreement sets forth


                                                3




                                                                                         Exhibit A
                                                                                       Page 3 of 8
Case 3:21-cv-00965-YY             Document 20-1         Filed 09/07/21        Page 4 of 8




                                               prior negotiation, discussions,
parties. This Agreement supersedes any and all
                                                  . This Agreement may not be
agreements and understandings between the parties
                                               ent executed by both parties. If any
modified or amended except by a written agreem
                                                   rceable for any reason, the remaining
provision of this Agreement is deemed to be unenfo
                                                     e provision did not exist.
provisions shall be construed as if the unenforceabl

Section 13.       ASSIGNMENT

                                                        ment nor duties or obligations
       Independent Contractor may not assign this Agree
under this Agreement.


Section 14.       INDEMNIFICATION

                                                         hold the Company harmless from
          Independent Contractor agrees to indemnify and
                                                     y fees, cost, and judgments that may be
all claims, losses, expenses, fees including attorne
                                                        or omissions of Independent
asserted against die Company that results from the acts
                                                    any, and Independent Contractor’s
Contractor, Independent Contractor’s employees, if
agents.


 Section 15.      SEVERABILITY

                                                                e, the rest ofthis
       If any part of this Agreement is held to be unenforceabl
                                                       effect.
 Agreement shall nevertheless remain in hill force and




                                          OR SHE HAS BEEN
 EACH OF THE UNDERSIGNED STATES THAT HE
                             ENT LEGA L COUN  SEL AND HAS
 ADVISED TO CONSULT INDEPEND
                                   ITS ENTI RETY , THAT NO
 CAREFULLY READ THIS AGREEMENT IN
                                         NOT HERE   IN EXPRESSED
 PROMISE, INDUCEMENT OR UNDERSTANDING
                                            THE UNDERSIGNED
 HAS BEEN MADE TO THE UNDERSIGNED, AND THAT
                                              EMENT’S TERMS
 VOLUNTARILY AND KNOWINGLY ACCEPTS THE AGRE
 AND CONDITIONS HEREIN.




           £-7 -/?
                                                Ini     ident Contractor
          Date



           (C-t- n
           Date                                 Stacy Mayhood
                                                President, R&R Restaurants, Inc.
                                                 dba Sassy’s Bar & Grill




                                                4




                                                                                        Exhibit A
                                                                                      Page 4 of 8
    Case 3:21-cv-00965-YY   Document 20-1   Filed 09/07/21   Page 5 of 8




Sassy dancer policy-please READ BEFORE
                                              and Stacy
INITIALLING IMPORTANT INFO, save Ian
                                            h box after
phone numbers in your phone and initial eac
you read
                                                 for your
  • If you are going to be 1 minute or more late
                                                    0-
    shift text Ian 503-705-5 1 1 7 AND Stacy 503-86
    4979 M"
                                                Stacy
    Ifj^ni need your shift covered text Ian AND


  • Stage fees are $2 open, $5 mid, $ 1 0 close
  • Open shift begins at 10:45 and ends at 3^y
  • Mid shift begins at 2:45 and ends at 92/f
  • Close shift begins at 8:45 and ends at 2:30/5'/'
                                                      re
  • You are expected to be on time and work your enti
    shifts/
  • Please wear makeup, style hair, and stay in shape 2^
  • No street shoes or slippers^)
                                                      ge^
  • Always have a positive :) attitude on and off sta
  • Tease first song, top off second song, bottoms off
    last song/^|
   • Please no clowning on stage
   • Never hit customers or tear their clothing^/
   • Never take customers possessions




                                                                      Exhibit A
                                                                    Page 5 of 8
 Case 3:21-cv-00965-YY   Document 20-1   Filed 09/07/21   Page 6 of 8




• No illegal drug use allowed on Sassy’s property

                                              NO
• Select and load your music BEFORE your set-
  DEAD AIR
• No Break songs2^
• No alcohol allowed in dressing room-2^
                                                 king
• No significant others in club when you are wor
  2^
                                                 dled
• Any issues you have with customers will be han
  by security or bartender DO NOT argue with
  customers or give attitude?^
• Tipping is required while seated at Sassy's stages,
  $1 per song per person minimum. If a patron is not
  tipping please, alert security, dj, waitress, and/or
  bartender asap, discreetly, and they WILL address it
  for you... ASAP '2^
• Please tip staff no minimum no maximum
• Do not argue with staff if you have issues alert Ian
  AND/OR Stacy
• Keep ones organized and bundled face up in
  bundles of 20. Turn in throughout the night and if
  you are asked for ones by bar staff get them together
   immediately.
 • Always check out with bartender.^
 • Always get walked out by security or other staff if



                                                                   Exhibit A
                                                                 Page 6 of 8
 Case 3:21-cv-00965-YY   Document 20-1   Filed 09/07/21   Page 7 of 8




 no security on duty^[\


• Security will walk closing dancers out AFTER 2:30



• Never use oil or lotion at work it makes slippery
• Please be on stage on time and get off stage
  promptly after your last song^>7\
• Schedule request due in schedule book by Friday
  for following Monday through Sunday.
  you will receive a text with your schedule on
  Sunday afternoon ./'V
• As end of shift nears please organize your things
  and clear room for shift changed
• Opening dancers get 2 shift drinks and 1 half price
  mea^4
• Mid dancers get 2 shift drinks/M
• Close dancers get 1 shift drink7/k\
• Bartender will give you a receipt for your paid tab
  and stage fee at the end of your shifty
• No nudity while on floor (stage and private dance
  area onlypA                                                             .
• No sexual touching between dancers and patrons'W




                                                                   Exhibit A
                                                                 Page 7 of 8
Case 3:21-cv-00965-YY   Document 20-1    Filed 09/07/21   Page 8 of 8




                   X WASHINGTON          DRIVER LICENSE


                                  CORM




                                                          H




                                                                   Exhibit A
                                                                 Page 8 of 8
